[boaamerescoamendmentno7t001.jpg]
AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT This
AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT is
dated as of April 4, 2018 (this “Amendment”), among AMERESCO, INC. (the
“Borrower”), THE GUARANTORS PARTY HERETO (the "Guarantors" and collectively with
the Borrower, the "Loan Parties"), THE LENDERS PARTY HERETO (the “Lenders”), and
BANK OF AMERICA, N.A., as administrative agent (the “Agent”). WHEREAS, the Loan
Parties, the Lenders, and the Agent are parties to that certain Third Amended
and Restated Credit and Security Agreement dated as of June 30, 2015, as
heretofore amended, among the Borrower, the Guarantors, the Lenders, and the
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); WHEREAS, the Loan Parties, the Agent and the
Lenders wish to increase the LC Commitment Amount to $20,000,000 and make
certain other changes to covenants of the Credit Agreement, and accordingly
revise certain provisions of the Credit Agreement, as described herein; NOW,
THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Credit Agreement is hereby amended as
follows: 1. Capitalized Terms. Except as otherwise expressly defined herein, all
capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby. 2. Amendment to Credit Agreement. (a) Section 1.1 of the Credit
Agreement is hereby amended to delete the definition of “LC Commitment Amount”
in its entirety and replace it with the following: “LC Commitment Amount” means
$20,000,000. (b) Section 3.3 of the Credit Agreement is hereby amended to add
the following new paragraph (c) immediately after paragraph (b) thereof: (c)
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower or Required Lenders notify the Agent
(with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that: (i) adequate
and reasonable means do not exist for ascertaining LIBOR for any requested
Interest Period, including, without limitation, because the LIBOR Screen Rate is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or AM 68306960.2



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno7t002.jpg]
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or (iii) syndicated loans currently
being executed, or that include language similar to that contained in this
Section, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR, then, reasonably promptly after
such determination by the Agent or receipt by the Agent of such notice , as
applicable, the Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) , giving due
consideration to any evolving or then existing convention for similar
Dollar-denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Agent written notice that such Required
Lenders do not accept such amendment. If no LIBOR Successor Rate has been
determined and the circumstances under clause (i) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans denominated in Dollars shall
be suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein. Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement. As used in this paragraph (c): “LIBOR
Screen Rate” means the LIBOR quote on the applicable screen page the Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).
2



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno7t003.jpg]
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines in consultation with
the Borrower). (c) Section 12.7 of the Credit Agreement is hereby amended to
insert the following new paragraph (d) immediately after paragraph (c) thereof:
(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Agent or any Lender of customary advertising material relating to the
transactions contemplated hereby using the name, product photographs, logo or
trademark of the Loan Parties. 3. Confirmation of Guaranty by Guarantors. Each
Guarantor hereby confirms and agrees that all indebtedness, obligations or
liability of the Borrower under the Credit Agreement as amended hereby, whether
any such indebtedness, obligations and liabilities are now existing or hereafter
arising, due or to become due, absolute or contingent, or direct or indirect,
constitute “Guaranteed Obligations” under and as defined in the Credit Agreement
and, subject to the limitation set forth in Section 4.1 of the Credit Agreement,
are guaranteed by and entitled to the benefits of the Guaranty set forth in
Article 4 of the Credit Agreement. Each Guarantor hereby ratifies and confirms
the terms and provisions of such Guarantor’s Guaranty and agrees that all of
such terms and provisions remain in full force and effect. 4. Confirmation of
Security Interests. Each Loan Party (other than the Special Guarantors) hereby
confirms and agrees that all indebtedness, obligations and liabilities of the
Loan Parties under the Credit Agreement as amended hereby, whether any such
indebtedness, obligations and liabilities are now existing or hereafter arising,
due or to become due, absolute or contingent, or direct or indirect, constitute
“Secured Obligations” under and as defined in the Credit Agreement and are
secured by the Collateral and entitled to the benefits of the grant of security
interests pursuant to Article 5 of the Credit Agreement. The Loan Parties (other
than the Special Guarantors) hereby ratify and confirm the terms and provisions
of Article 5 of the Credit Agreement and agree that, after giving effect to this
Amendment, all of such terms and provisions remain in full force and effect. 5.
No Default; Representations and Warranties, etc. The Loan Parties hereby confirm
that, after giving effect to this Amendment, (i) the representations and
warranties of the Loan Parties contained in Article 6 of the Credit Agreement
and the other Loan Documents (A) that contain a materiality qualification are
true and correct on and as of the date hereof as if made on such date (except to
the extent that such representations and warranties expressly relate to an
earlier date), and (B) that do not contain a materiality qualification are true
and correct in all material respects on and as of the date hereof as if made on
such date (except to the extent that such 3



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno7t004.jpg]
representations and warranties expressly relate to an earlier date), and (ii) no
Default or Event of Default shall have occurred and be continuing. Each Loan
Party hereby further represents and warrants that (a) the execution, delivery
and performance by such Loan Party of this Amendment (i) have been duly
authorized by all necessary action on the part of such Loan Party, (ii) will not
violate any applicable law or regulation or the organizational documents of such
Loan Party, (iii) will not violate or result in a default under any indenture,
agreement or other instrument binding on such Loan Party or any of its assets
that will have a Material Adverse Effect, and (iv) do not require any consent,
waiver, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or any Person (other
than the Agent and the Lenders) which has not been made or obtained; and (b) it
has duly executed and delivered this Amendment. 6. Conditions to Effectiveness.
This Amendment shall become effective upon the receipt by the Agent of
counterparts of this Amendment duly executed by each of the parties hereto or
written evidence reasonably satisfactory to the Agent that each of the parties
hereto has signed a counterpart of this Amendment. 7. Miscellaneous. (a) Except
to the extent specifically amended hereby, the Credit Agreement, the Loan
Documents and all related documents shall remain in full force and effect. This
Amendment shall constitute a Loan Document. Whenever the terms or sections
amended hereby shall be referred to in the Credit Agreement, Loan Documents or
such other documents (whether directly or by incorporation into other defined
terms), such defined terms shall be deemed to refer to those terms or sections
as amended by this Amendment. (b) This Amendment may be executed in any number
of counterparts, each of which, when executed and delivered, shall be an
original, but all counterparts shall together constitute one instrument.
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered. (c) This Amendment shall be
governed by the laws of the Commonwealth of Massachusetts and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. (d) The Loan Parties agree to pay all reasonable
expenses, including legal fees and disbursements, incurred by the Agent in
connection with this Amendment and the transactions contemplated hereby.
[Signature Pages Follow] 4



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno7t005.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written. BORROWER
AMERESCO, INC. By: /s/ John R. Granara, III __________________________ Name:
John R. Granara, III Title: Executive Vice President & Chief Financial Officer
GUARANTORS AMERESCO ENERTECH, INC. AMERESCO FEDERAL SOLUTIONS, INC. AMERESCO
PLANERGY HOUSING, INC. AMERESCO QUANTUM, INC. AMERESCO SELECT, INC.
AMERESCOSOLUTIONS, INC. APPLIED ENERGY GROUP INC. SIERRA ENERGY COMPANY By: /s/
John R. Granara, III __________________________ Name: John R. Granara, III
Title: Treasurer AMERESCO SOUTHWEST, INC. By: /s/ John R. Granara, III
__________________________ Name: John R. Granara, III Title: Vice President and
Treasurer E.THREE CUSTOM ENERGY SOLUTIONS, LLC, By: Sierra Energy Company, its
sole member By: /s/ John R. Granara, III __________________________ Name: John
R. Granara, III Title: Treasurer [Signature Page to Amendment No. 7 to Third
Amended Ameresco Credit and Security Agreement]



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno7t006.jpg]
AMERESCO ASSET SUSTAINABILITY GROUP LLC AMERESCO CT LLC AMERESCO DELAWARE ENERGY
LLC AMERESCO EVANSVILLE, LLC AMERESCO HAWAII LLC AMERESCO INTELLIGENT SYSTEMS,
LLC AMERESCO LFG HOLDINGS LLC AMERESCO PALMETTO LLC AMERESCO SOLAR, LLC AMERESCO
SOLAR NEWBURYPORT LLC AMERESCO STAFFORD LLC SELDERA LLC SOLUTIONS HOLDINGS, LLC
By: Ameresco, Inc., its sole member By: /s/ John R. Granara, III
__________________________ Name: John R. Granara, III Title: Executive Vice
President & Chief Financial Officer AMERESCO SOLAR – PRODUCTS LLC AMERESCO SOLAR
– SOLUTIONS LLC AMERESCO SOLAR – TECHNOLOGIES LLC By: Ameresco Solar LLC, its
sole member By: Ameresco, Inc., its sole member By: /s/ John R. Granara, III
__________________________ Name: John R. Granara, III Title: Executive Vice
President & Chief Financial Officer [Signature Page to Amendment No. 7 to Third
Amended Ameresco Credit and Security Agreement]



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno7t007.jpg]
AGENT: BANK OF AMERICA, N.A. By: _/s/ Mollie S. Canup_____________________ Name:
Mollie S. Canup Title: Vice President LENDERS: BANK OF AMERICA, N.A. By: _/s/
Luanne T Smith_____________________ Name: Luanne T Smith Title: VP WEBSTER BANK,
N.A. By: _/s/ Samuel Pepe________________________ Name: Samuel Pepe Title: VP
[Signature Page to Amendment No. 7 to Third Amended Ameresco Credit and Security
Agreement]



--------------------------------------------------------------------------------



 